Citation Nr: 0639118	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of discharge from active service is a 
bar to VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to April 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  The veteran was given an undesirable discharge from 
active service in April 1952 as a result of willful and 
persistent misconduct.

2.  The veteran has not had his discharge upgraded by the 
Department of the Air Force.

3.  The veteran was not insane at the time of committing the 
offenses causing his discharge from active service.


CONCLUSION OF LAW

Entitlement to VA pension benefits based on the period of 
service from December 1951 to April 1952 is precluded due to 
the character of the veteran's discharge.  38 U.S.C.A. § 5303 
(West 2002); 38 C.F.R. § 3.12 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

The veteran asserts that his undesirable discharge from 
active service in April 1952 should not be a bar to 
nonservice-connected pension benefits because he did not do 
anything to dishonor the United States such to receive a 
dishonorable discharge.  He testified before a Decision 
Review Officer in June 2005 that he was seventeen years old 
during his brief period of service and decided that he did 
not want to be in the service if he could not be a pilot.  
The veteran asserts that he determined that he could get out 
of the service if he went absent without leave (AWOL) and did 
just that.  He contends that he was aware that his actions 
would get him discharged from the service, but was so 
immature at the time that he did not understand the 
ramifications of his actions.  The veteran does not contend 
that he was insane at the time of his active service.

The veteran's service personnel records show that the veteran 
entered service on December 14, 1951, and first went AWOL for 
a period of twelve days from December 22, 1951, to January 2, 
1952.  He was punished by summary court-martial on January 4, 
1952.  The veteran went AWOL again from January 16, 1952, to 
January 21, 1952.  He was punished by summary court-martial 
on January 22, 1952.  The veteran went AWOL for the third 
time from February 17, 1952, to February 20, 1952.  He was 
then referred for administrative discharge.

Upon review of the veteran's brief period of service, the 
United States Air Force determined that the veteran was 
constantly violating regulations and was a habitual absentee.  
As such, he was given an undesirable discharge based on 
willful and persistent misconduct.  The veteran did not 
dispute the findings of the Air Force.

The veteran sought an upgrade in discharge from the 
Department of the Air Force in 1955, stating that he wanted 
to re-enlist.  It was determined that he was discharged in 
1952 because he was unfit for retention due to an indifferent 
attitude toward the service and fellow airmen.  The 
Department then determined that the veteran had submitted 
insufficient evidence to change the nature or type of his 
discharge.

The veteran has consistently maintained that he now desires 
an upgraded discharge so that he can obtain pension benefits 
in his old age.  He asserts that he is again seeking an 
upgrade through the Department of the Air Force and 
understands that VA is bound by findings of the service 
departments.  The veteran does not dispute the findings of 
the Air Force in the 1950's, but contends that his discharge 
should not be considered dishonorable under today's 
standards.

Veterans who have been discharged from active service under 
conditions other than dishonorable are eligible for VA 
compensation and pension benefits.  See 38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.12(a).  A discharge because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge based on willful and 
persistent misconduct includes a discharge under other than 
honorable conditions if that discharge was given for more 
than a minor offense.  See 38 C.F.R. § 3.12(d)(4).  A 
discharge or release from service under dishonorable 
conditions is a bar to the payment of benefits unless, 
however, it is found that the person was insane at the time 
of committing the offenses causing the discharge.  See 
38 C.F.R. § 3.12(b).

Given the evidence as outlined above, the Board finds that 
the veteran's discharge was for more than a minor offense.  
His records reflect a pattern of misconduct that is deemed 
both willful and persistent.  Although the Board finds the 
veteran's assertions with respect to the reason for his 
misconduct to be wholly credible, he has presented no 
evidence, medical or otherwise, that he was insane at the 
time of committing those offenses.  The Board appreciates the 
veteran's contention that his discharge should not be 
considered dishonorable because his actions were that of a 
foolish child, but VA is bound by the regulations defining 
types of discharge and must consider the veteran's discharge 
to be dishonorable.

The veteran testified that he did not want to be in the Air 
Force if he could not be a pilot and that he could not be a 
pilot without two years of college education.  He further 
stated that he knowingly made efforts to be discharged and 
achieved his goal after several periods of AWOL offenses.  
Because the veteran now wishes to receive benefits based on 
his brief period of service and appreciates that his actions 
in 1951 and 1952 were immature does not change the fact that 
he did not serve honorably at that time.  Additionally, the 
veteran's discharge has not been upgraded by the Department 
of the Air Force.  Consequently, the Board must find that the 
character of the veteran's discharge for the period from 
December 1951 to April 1952 is dishonorable based upon 
willful and persistent misconduct and that, as a result, he 
is not eligible for VA compensation or pension benefits based 
on that period of service.


ORDER

Eligibility for VA nonservice-connected pension benefits is 
denied based upon the character of the veteran's discharge 
for the period of service from December 1951 to April 1952.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


